Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to for containing otherwise allowable subject matter, but being written in dependent format. Claim 5 would be allowable if rewritten in independent format. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michiko et al. (JP2016074558, hereinafter referred to as Michiko).
Regarding claim 1, Michiko discloses an optical glass (see Michiko at [0003] from the machine translation, disclosing the glass is an optical glass used to make optical elements) having a refractive index (nd) of 1.64 or more (see Michiko at the original Japanese publication, Page 19,  Table 2, Example 9, disclosing an example of a glass with a refractive index of 1.773. Examiner notes that google translate from English to Japanese for the word "refractive index" and [0031] of the machine translation which recites "(nd)" after refractive index, were used to determine which row on the Japanese language table corresponded to refractive index.). 
While Michiko does not explicitly disclose the glass has a P value of 7.0<P value<10.0 or an internal transmittance at 10-mm for 450nm, 550nm, 650nm, and 750nm, these are properties inherent to the composition of the glass, and the glass disclosed at Page 19,  Table 2, Example 9 of Michiko is sufficiently similar to the glass of example 9 from the instant specification such that the glass of Michiko must necessarily have the claimed limitations because example 9 of the instant specification has the claimed limitations. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. 
Regarding claim 2, while Michiko does not explicitly disclose the glass has at least one of the following requirements: the absorbance A450 being in a range of 0.025<A450<1.000, the absorbance A550 being in a range of 0.003<A550<0.500, the absorbance A650 being in a range of 0.003<A650<0.500, and the absorbance A750 being in a range of 0.003<A750<0.500, these are properties inherent to the composition of the glass, and the glass disclosed at Page 19,  Table 2, Example 9 of Michiko is sufficiently similar to the glass of example 9 from the instant specification such that the glass of Michiko must necessarily have the claimed limitations because example 9 of the instant specification has the claimed limitations. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 3, Michiko discloses at least one heat ray absorption component selected from Cr2O3, NiO, Fe2O3 and Pt (see Michiko at the original Japanese publication, Page 19,  Table 2, Example 9, disclosing an example of a glass which comprises 2.5 ppm Fe2O3 and 1.2 ppm Pt).
Regarding claim 6, Michiko discloses Fe2O3 as the heat ray absorption component, wherein a content of Fe2O3 in the optical glass is from 2 to 40 ppm by mass (see Michiko at the original Japanese publication, Page 19,  Table 2, Example 9, disclosing an example of a glass which comprises 2.5 ppm Fe2O3 and 1.2 ppm Pt).
Regarding claim 7, Michiko discloses Pt as the heat ray absorption component, wherein a content of Pt in the optical glass is from 0.5 to 10 ppm by mass (see Michiko at the original Japanese publication, Page 19,  Table 2, Example 9, disclosing an example of a glass which comprises 2.5 ppm Fe2O3 and 1.2 ppm Pt).
Regarding claim 8, Michiko discloses a matrix composition of a glass constituting the optical glass, the glass matrix comprising, in mass% based on oxides: as a glass forming component, from 5 to 80 mass% of at least one selected from the group consisting of SiO2, B2O3 and P2O5 (see Michiko at the original Japanese publication, Page 19,  Table 2, Example 9, disclosing an example of a glass which comprises 31.24 mass% B2O3), as a modifier oxide, 5 to 70 mass% in 2O, Na2O, K2O, Cs2O and Ln2O3 (Ln is at least one selected from the group consisting of Y, La, Gd, Yb and Lu), (see Michiko at the original Japanese publication, Page 19,  Table 2, Example 9, disclosing an example of a glass which comprises 10.7 mass% Y2O3) and as an intermediate oxide, 0 to 50 mass% in a total amount of at least one oxide selected from the group consisting of Al2O3, TiO2, ZrO2, WO3, Bi2O3, TeO2, Ta2O5 and Nb2O5 (see Michiko at the original Japanese publication, Page 19,  Table 2, Example 9, disclosing an example of a glass which comprises 6.6 mass% ZrO2). 
Regarding claim 9, while Michiko does not explicitly disclose the glass has a glass transition temperature (Tg) of from 500 to 700°C  and a coefficient of thermal expansion (a) at 50 to 350°C of from 50 to 150 (x10-7/K), these are properties inherent to the composition of the glass, and the glass disclosed at Page 19,  Table 2, Example 9 of Michiko is sufficiently similar to the glass of example 9 from the instant specification such that the glass of Michiko must necessarily have the claimed limitations because example 9 of the instant specification has the claimed limitations. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 10, while Michiko does not explicitly disclose the glass has a plate shape and a thickness of 0.1 to 2 mm, changes in shape and size are not 
Regarding claim 11, while Michiko does not explicitly disclose one main surface with an area of 8 cm2 or more, changes in shape and size are not given patentable weight because it is obvious for a person having ordinary skill in the art to change the shape and thickness of a glass article. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
Regarding claim 12, Michiko discloses an optical component comprising the optical glass (see Michiko at [0003] from the machine translation, disclosing the glass is an optical glass used to make optical elements). While Michiko does not explicitly disclose the glass has a plate shape, changes in shape and size are not given patentable weight because it is obvious for a person having ordinary skill in the art to change the shape and thickness of a glass article. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person 
Regarding claim 13, while Michiko does disclose an antireflection film on a surface of the optical glass having a plate shape, it is prima facia obvious to place an antireflection film on the surface of an optical glass to prevent reflections, because the purpose of antireflection films is to prevent reflection (see MPEP 2144.07, which states the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claims 1-4, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisada et al. (US20100271830, hereinafter referred to as Morisada).
Regarding claim 1, while Morisada does not explicitly disclose an optical glass having a refractive index (nd) of 1.64 or more, wherein a P value represented by the following formula (1) is in a range of 7.0<P value<10.0: and all of internal transmittances in terms of a 10-mm thickness at wavelengths of 450 nm, 550 nm, 650 nm and 750 nm are 91% or more, these are properties inherent upon the composition of the glass, and the glass disclosed by Morisada at Table 1, Example 3 is substantially similar to the glass disclosed in the instant specification at Table 2, Example 9. Products of identical composition may not have mutually exclusive 
Regarding claim 2, while Morisada does not explicitly disclose at least one of the following requirements: the absorbance A450 being in a range of 0.025<A450<1.000, the absorbance A550 being in a range of 0.003<A550<0.500, the absorbance A650 being in a range of 0.003<A650<0.500, and the absorbance A750 being in a range of 0.003<A750<0.500, these are properties inherent upon the composition of the glass, and the glass disclosed by Morisada at Table 1, Example 3 is substantially similar to the glass disclosed in the instant specification at Table 2, Example 9. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). Therefore, the properties claimed in claim 1 are obvious because the glass disclosed by Morisada must necessarily possess the same properties because it discloses a composition which is substantially similar to a composition disclosed in the instant specification which possesses the claimed properties.
Regarding claim 3, Morisada discloses at least one heat ray absorption component selected from Cr2O3, NiO, Fe2O3
Regarding claim 4, Morisada discloses Cr2O3 as the heat ray absorption component, wherein a content of Cr2O3 in the optical glass is from 0.5 to 10 ppm by mass (see Morisada at Table 1, Example 3, disclosing a glass comprising 8 ppm Cr, which correlates to 8ppm Cr2O3).
Regarding claim 8, a matrix composition of a glass constituting the optical glass, the glass matrix comprising, in mass% based on oxides: as a glass forming component, from 5 to 80 mass% of at least one selected from the group consisting of SiO2, B2O3 and P2O5 (see Morisada at Table 1, Example 3, disclosing an example of a glass comprising 5.0% SiO2), as a modifier oxide, 5 to 70 mass% in a total amount of at least one oxide selected from the group consisting of MgO, CaO, SrO, BaO, ZnO, Li2O, Na2O, K2O, Cs2O and Ln2O3 (Ln is at least one selected from the group consisting of Y, La, Gd, Yb and Lu), (see Morisada at Table 1, Example 3, disclosing an example of a glass comprising 45% La2O3) and as an intermediate oxide, 0 to 50 mass% in a total amount of at least one oxide selected from the group consisting of Al2O3, TiO2, ZrO2, WO3, Bi2O3, TeO2, Ta2O5 and Nb2O5 (see Morisada at Table 1, Example 3, disclosing an example of a glass comprising 0% Al2O3).
Regarding claim 9, while Morisada does not explicitly disclose having a glass transition temperature (Tg) of from 500 to 700°C and a coefficient of thermal expansion (a) at 50 to 350°C of from 50 to 150 (x10-7/K), these are properties 
Regarding claim 10, while Morisada does not explicitly disclose the glass has a plate shape and a thickness of 0.1 to 2 mm, changes in shape and size are not given patentable weight because it is obvious for a person having ordinary skill in the art to change the shape and thickness of a glass article. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person 
Regarding claim 11, while Morisada does not explicitly disclose one main surface with an area of 8 cm2 or more, changes in shape and size are not given patentable weight because it is obvious for a person having ordinary skill in the art to change the shape and thickness of a glass article. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 12, Morisada discloses an optical component comprising the optical glass (see Morisada at [0100], disclosing the optical apparatus of the present invention uses the optical glass of the present invention. Examiner notes that optical apparatus correlates to optical component.) While Morisada does not 
Regarding claim 13, while Morisada does disclose an antireflection film on a surface of the optical glass having a plate shape, it is prima facia obvious to place an antireflection film on the surface of an optical glass to prevent reflections, because the purpose of antireflection films is to prevent reflection (see MPEP 2144.07, which states the selection of a known material based on its suitability for 
Allowable Subject Matter
Claim 5 contains subject matter which appears to be allowable over the closest prior art, and would be allowable if rewritten in independent format. 
Claim 5 is directed towards the optical glass comprising NiO as the heat ray absorption component, wherein a content of NiO in the optical glass is from 0.5 to 10 ppm by mass. Michiko and Morisada do not disclose or make obvious a content of NiO in the optical glass is from 0.5 to 10 ppm by mass.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731